           Case 1:14-cr-00775-RJS Document 65 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                                 No 14-cr-775 (RJS)
                                                                          ORDER
 JONATHAN READ,

                                Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order (Doc. No. 62 at 2), a conference on Defendant

Read’s charged specifications of violation of his term of supervision will take place on November

13, 2020 at 9:00 a.m. The Court will email the parties directly with instructions for accessing the

CourtCall conference. Members of the public may monitor the proceedings through CourtCall’s

public access audio line by using the following credentials:

                Dial-in:              855-268-7844
                Access code:          32091812#
                PIN:                  9921299#

SO ORDERED.

Dated:          November 4, 2020
                New York, New York
                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
